{¶ 40} I concur in all respects with the decision of the majority, with one exception. The majority remands the cause to the trial court for the purposes of further consideration and discussion of the issue of whether paraprofessional (paralegal) or law-clerk fees may be awarded as part of the attorney-fee award, suggesting that "[w]e cannot say that it is necessarily an abuse of discretion to refuse to award them."
 {¶ 41} In light of Scheiderer, ChateauEstates, and Specht, and because of the fact that we clearly consider this case an appropriate case for the award of attorney fees, I would find that the failure to award paraprofessional (paralegal) fees and law-clerk fees was an abuse of discretion and would remand only for the trial court to include the hours submitted for these fees as part of the award of attorney fees.